DECISION
The Court will differentiate here between a civil and a criminal case. In a civil case all that is necessary is to have a preponderance of evidence in favor of one side or the other. If George Peters brings an action against Crossfield Hunkin for $10.00, and he proves by a little more evidence than Hunkin can offer that Hunkin owes him the money, .then the Court will give Peters a judgment.
In a criminal case such as we have had today, in which the People of American Samoa preferred charges against Salanoa on two counts, first, that he did commit the offense of Subornation of Perjury and second, that he is in *488contempt of court, in that he used the processes of this court to obtain certain witnesses to give false testimony in the trial of one Iuli a year ago, in which Iuli was sentenced to jail.
In a criminal case like we have today, it rests upon the prosecution to prove their case beyond a reasonable doubt, that is, go much further than in a civil case. If there is any reasonable doubt cast upon the evidence given by the prosecution, then the verdict will be not guilty. Now, since the burden of proof rests primarily upon the prosecution to prove the charges against Salanoa, let us review the testimony of the respective witnesses and see if it will prove that Salanoa is guilty of the charges as preferred against him.
The first witness in behalf of the prosecution was Letea — Letea was a young girl ten or twelve years of age. It has been argued by counsel for the defense, and properly so, that Letea and all of the witnesses testifying here had perjured themselves, and it so appeared that they had perjured themselves, either at the first trial of Iuli or at the second trial of Salanoa. Letea, Liua and Magalita, three witnesses for the prosecution, testified very plainly and without doubt, as far as the Court is concerned, that Salanoa instigated them at the last trial of Iuli to give certain false testimony that Iuli had raped them at certain designated spots and that as a result of that testimony, Judge Wood sent Iuli to jail and he stayed there for eleven months until he was pardoned.
These three witnesses, Letea, Liua and Magalita, have appeared in Court during the trial of this case, under process of law, and testified under oath, that Iuli did not rape them, but that another person, raped them; and that it was altogether false testimony which they gave at the trial of Iuli, in which he was sent to jail. These three witnesses all stated, none being in Court with each other, the *489witnesses being excluded so they could not hear the other, that Salanoa told all of them, under threat, that they must give the testimony in Iuli’s trial or they would be punished in some respect.
Now, if we stopped right there and did not have any more testimony, the Court would have to find Salanoa guilty, but Lagalaga takes the stand this morning and contradicts everything that Letea, Liua and Magalita said. After Lagalaga had been on the stand and had been subjected to cross-examination and her story had stood up, it appeared there was serious doubt as to whether or not Iuli had raped these girls.
Shortly after Lagalaga left the stand and her testimony was such as to give considerable doubt that the case had been proved beyond a reasonable doubt, it appears that one Fiatau rose in Court and asked to tell what she said was the truth, the prosecution put her on the stand; and it appeared that she, Lagalaga and one other had been in a house in Fagatogo and conversations about .the testimony that was to be given in the Court this morning were held, that is Salanoa told them what testimony they should give in the Court this morning.
The Court, of necessity, must give considerable weight to the testimony given by Fiatau, because it was Fiatau who volunteered to give this testimony this morning, and it was not brought out by the prosecution or defense that she had any axe to grind in giving this testimony.
This is a very serious offense, subornation of perjury, or getting someone else to tell a lie for you. Most anybody in this courtroom could be framed, that is two or three of your friends could tell a lie on you and you would be thrown in jail unless you could disprove it. Under some statutes the charge of subornation of perjury carries with it a penalty of twenty years in jail. I think this case has been ably presented to the Court and you have had good *490counsel, and with the evidence that you have had, you have made the most of it. The Court, at this time, is not waiving or dropping the charge of contempt of court, but is merely ignoring it.
The Court is very reluctant to find any man or any matai guilty; however, whether it be the highest chief of American Samoa, or the very lowest citizen of American Samoa, it becomes .the Court’s duty after listening to all the evidence in the case, to render a verdict strictly in accordance with that evidence. The Court must be fair and honest to every person that comes within its jurisdiction. If the evidence proves beyond a reasonable doubt that the defendant is guilty, the Court would be derelict in its duty not to find the defendant guilty. The Court has the greatest sympathy for any accused man’s family that might be found guilty, because the Court recognizes that if any high ranking chief is taken away from the family it puts them in a disadvantageous position.
The Chief Justice and .the Associate Judges might be in error, but they have not the slightest doubt but what Salanoa is guilty. Therefore the verdict of the High Court is that Salanoa is guilty of the charge of subornation of perjury as preferred against him.
The Court at this time will not impose sentence because the Court wants to think this matter over very carefully. Next Friday morning at 9:30 a.m. Salanoa is hereby directed to be present in Court and then sentence will be passed and go into effect. Salanoa will be at liberty without bond until next Friday morning at 9:30.
Chief Justice
Associate Judge
Associate Judge
*491Sentence of the Court imposed Friday April 7th, 1933:—
The Court now imposes a jail sentence of three months on you and a fine of sixty dollars ($60.00). Upon your good behavior in jail for three months and your working diligently while confined at the various duties required of you, the Court will allow five days off each month — in other words if your conduct is good the sentence will only be two and a half months. Upon your leaving the jail the Court will give you a period of sixty days to pay the $60.00 fine. In the event that you fail to pay the $60.00 in sixty days after you leave .the jail, you will spend six months in jail in lieu of the $60.00 fine.
Appeal heard April 14,1933 and denied.